


Exhibit 10.3

 

AMENDMENT NO. 3

TO AMENDED AND RESTATED STOCK ISSUANCE AGREEMENT

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”), and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”), are parties to that
certain Amended and Restated Stock Issuance Agreement dated as of May 16, 2011
(as amended, the “Agreement”). Pursuant to Section 8.3(b) of the Agreement,
Radius and NB wish to enter into this Amendment No. 3 to the Agreement
(“Amendment No. 3”) effective as of May 19, 2014 (“Amendment Date”). 
Capitalized terms used in this Amendment No. 3 and not defined herein shall have
the meanings ascribed to them in the Agreement.

 

Background

 

Radius and NB are now wish to amend the IPO date under the Agreement. NOW
THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

1.  Amendment of the IPO date. The latest date upon which and IPO is to be
consummated by Radius under Section 3.1(a4) and Section 3.1(a5) is hereby
amended from May 31, 2014 to June 30, 2014.

 

2. Representations and Warranties of Radius. Sections 4.1-4.5 of the Agreement
shall not apply to the transactions contemplated by this Amendment No. 3. 
Sections 4.6-4.8 of the Agreement shall apply to the transactions contemplated
by this Amendment No. 3.  Radius hereby confirms that the representation and
warranties of Radius set forth in Sections 4.6-4.8 of the Agreement are true and
correct in all material respects and that all conditions required to be
performed by Radius under the terms of the Agreement prior to or on the
Amendment Date have been performed.

 

3.  Representations and Warranties of NB.   Sections 5.1-5.8 of the Agreement
shall apply to the transactions contemplated by this Amendment No. 3 and the
Bonus Shares to be issued to NB pursuant to this Amendment No. 3.  NB hereby
confirms that the representations and warranties of NB set forth in Sections
5.1-5.8 of the Agreement are true and correct in all material respects on the
Amendment Date.

 

4.  Closing Conditions of NB.  NB’s obligation to enter into this Amendment
No. 3 on the Amendment Date is subject to the fulfillment on or before the
Amendment Date of each of the following conditions, unless waived by NB:

 

5.1  Representations and Warranties.  The representations and warranties made by
Radius in Section 4 shall be true and correct in all material respects as of the
Amendment Date.

 

5.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 3 to be performed by Radius on or prior to the Amendment Date
shall have been performed or complied with in all material respects as of the
Amendment Date.

 

6.  Closing Conditions of Radius.  Radius’ obligation to enter into this
Amendment No. 3 on the Amendment Date is subject to the fulfillment on or before
the Amendment Date of the following conditions, unless waived by Radius:

 

7.1  Representations and Warranties.  The representations and warranties made by
NB in Section 5 shall be true and correct in all material respects as of the
Amendment Date.

 

7.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 3 to be performed by NB on or prior to the Amendment Date shall
have been performed or complied with in all material respects as of the
Amendment Date.

 

7.3  Securities Laws.  Prior to the Amendment Date, Radius shall be satisfied
that the offer and sale of the Bonus Shares pursuant to this Amendment No. 3
shall be qualified or exempt from registration or qualification under all
applicable federal and state securities laws (including receipt by Radius of all
necessary blue sky law permits and qualifications required by any state, if
any).

 

8.  Ratification.  Except to the extent expressly amended by this Amendment
No. 3, all of the terms, provisions and conditions of the Agreement are hereby
ratified and confirmed and shall remain in full force and effect.  The term

 

--------------------------------------------------------------------------------


 

“Agreement”, as used in the Agreement, shall henceforth be deemed to be a
reference to the Agreement as amended to date, including by this Amendment
No. 3.

 

9.  General.  This Amendment No. 3 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

10.  Applicable Law. This Amendment No. 3 shall be governed by, subject to, and
construed in accordance with the substantive laws of Massachusetts without
regard for any choice or conflict of laws rule or provision that would result in
the application of the substantive law of any other jurisdiction.

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 3 to be executed
on their behalf by their duly authorized representatives as of the Amendment
Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

/s/ B.N. Harvey

 

 

/s/ Thomas Nielson

By: B.N. Harvey

 

 

By: Thomas Nielson

Title: CFO

 

 

Title: CFO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor /

 

 

Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.5251

 

2

--------------------------------------------------------------------------------
